Citation Nr: 1138810	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued a 10 percent evaluation for gastroesophageal reflux disease (GERD).  In October 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2008.

While the Veteran did request a travel Board hearing on his May 2008 VA Form 9, in a subsequent communication received in May 2008, he withdrew his request for a Board hearing.  


FINDING OF FACT

The Veteran's service-connected GERD is manifested by use of medication, dysphagia, pyrosis, and regurgitation, without evidence of substernal or arm or shoulder pain or considerable impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.31, 4.114, Diagnostic Codes 7399-7346 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the July 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report are in the file.  The Veteran has not identified any private or other outstanding treatment records that he felt were relevant to his claim or that he wished for VA to obtain.  The Board notes that a July 2005 letter from the Veteran indicated that all of his records were at the VA hospital in Pre[s]cott or at the St. Louis, Missouri archives.  Treatment records from the VA Medical Center in Prescott, Arizona have been associated with the claims file.  With regard to the referenced records at the St. Louis archives, i.e. the National Personnel Records Center in St. Louis, the Veteran's service treatment records have also been associated with the claims file.  As such, the Board finds that all records identified by the Veteran have been obtained and the duty to assist is fulfilled in this regard.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his service-connected GERD most recently in August 2007.  The examination involved a review of the Veteran's VA treatment records and a thorough physical examination.  Therefore, the Board finds that the August 2007 examination is adequate for determining the disability rating for the Veteran's service-connected GERD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected GERD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that the Veteran submitted a statement indicating that his GERD symptoms had worsened.  However, this statement was signed by the Veteran in July 2007 and received by VA in August 2007, prior to the August 2007 VA examination.  The Veteran has not indicated that his condition has worsened further since the time of the August 2007 VA examination.  Rather, on his VA Form 9, the Veteran stated that "no deterioration has been prove[n]."  As there is no evidence of a worsening of the Veteran's GERD symptoms since the time of his last VA examination, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran's service-connected GERD is currently evaluated as 10 percent disabling under Diagnostic Codes 7399-7346.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Diagnostic Code 7399 refers to disabilities of the digestive system generally.  Diagnostic Code 7346 provides the rating criteria for hiatal hernia.

Under Diagnostic Code 7346, a 10 percent evaluation is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

As referenced above, the Veteran underwent a VA examination in conjunction with his instant claim in August 2007.  At that time, the Veteran reported that he began taking 20mg of Omeprazole twice daily to treat his GERD in April 2007.  He complained that he experiences food "sticking" in the back of his throat sometimes, but was unsure whether that was related to his GERD or his chronically enlarged tonsils.  He also complained of difficulty swallowing daily, mostly in the morning, and pyrosis with pain in the esophagus and an "acid taste" in his mouth three times per week.  These episodes could be severe, rated by the Veteran as a 7 out of 10, with eructation and gagging at times and last from a few minutes to an hour.  His GERD symptoms, including pain and burning, wake him up at night three times per week and are resolved within a few minutes or continue to be bothersome all night.  The Veteran also stated that he experienced frequent eructation, daily loose stools, and vomiting or near-vomiting 4 to 5 times in the last year.  He denied vomiting undigested food, hematemesis, melena, hospitalization, or surgery.  He indicated that, in addition to medication, he treats his GERD symptoms by sleeping on two pillows and avoiding citrus juice, tomatoes, ketchup, fried foods, spicy foods, and milk.  Although the Veteran is presently unemployed, he reported that he was able to work when employed and did not miss work due to his GERD symptoms.  The examiner observed that the Veteran appeared healthy with intact nutritional status and no signs of anemia.  The Veteran's abdomen was soft without tenderness to deep palpation.  The examiner diagnosed the Veteran with reflux esophagitis, grade B, with biopsy negative for evidence of Barrett's Esophagus, dysplasia, or malignancy, and a moderate hiatus hernia.  She went on to explain that grade B reflux esophagitis is characterized by one or more mucosal breaks more than 5mm long, none of which extends between the tops of two mucosal folds.

In addition to the August 2007 VA examination report, the record includes VA treatment records and lay statements from the Veteran regarding his GERD symptoms.  These treatment records and lay statements are consistent with the findings in the August 2007 VA examination report.

The evidence of record does not establish that the Veteran's service-connected GERD warrants an evaluation in excess of 10 percent.  To warrant an increased rating of 30 percent under Diagnostic Code 7346, the Veteran would have to experience dysphagia, pyrosis, and regurgitation that are accompanied by substernal or arm or shoulder pain and are productive of considerable impairment of health.  Although the Veteran reports experiencing dysphagia, pyrosis, and occasional regurgitation, he has not complained of any accompanying substernal or arm or shoulder pain.  Moreover, there is no evidence that his symptoms are productive of considerable impairment of health.  Rather, the August 2007 VA examiner indicated that the Veteran appeared health with intact nutritional status, stable weight, and no signs of anemia.  There is simply no evidence to show that the Veteran's GERD symptoms have been productive of considerable impairment of health at any point in the appeal period to warrant an increased rating of 30 percent.  Further, there is no evidence of material weight loss, hematemesis, melena, or severe impairment of health to warrant an even higher rating of 60 percent.  As such, a disability rating in excess of 10 percent for GERD cannot be granted.

Additionally, there is no indication that the Veteran's GERD warrants an increased rating under any other diagnostic code.  There is no evidence of other gastrointestinal symptoms, to include esophageal stricture, to warrant an increased rating under another diagnostic code.  As such, an increased rating cannot be assigned for GERD under any other diagnostic code relating to the digestive system.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7345, 7347-7354 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's GERD symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected GERD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes either disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating specifically contemplate his complaints of difficulty swallowing, heartburn, and regurgitation.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that either service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for GERD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


